Case 19-22715-CMB       Doc 172    Filed 08/26/19 Entered 08/26/19 10:25:56   Desc Main
                                  Document      Page 1 of 8


                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 5171 CAMPBELLS LAND CO., INC.,                 Bankruptcy No. 19-22715-CMB

              Debtor.                           Chapter 11

 ELHMURST PROPERTIES, INC.,                     Document No.

              Movant,                           Related to Doc. Nos. 130 & 132

       vs.                                      Hearing Date and Time:
                                                September 20, 2019 at 1:30 p.m.
 5171 CAMPBELLS LAND CO., INC.,

              Respondent.

          RESPONSE TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       AND NOW, comes 5171 Campbells Land Co., Inc., the Debtor in the above

 Bankruptcy case and the Respondent herein, by and through its Counsel, Robert O

 Lampl, John P. Lacher, David L. Fuchs, Ryan J. Cooney and Sy O. Lampl and files this

 RESPONSE TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY, as follows:

       1.     Admitted.

       2.     Admitted.

       3.     Admitted.

       4.     Admitted.

       5.     Admitted.

       6.     Admitted.

       7.     Admitted. The Amendment is a written document which speaks for itself.

       8.     Admitted. The Amendment is a written document which speaks for itself.

       9.     Admitted.

                                            1
Case 19-22715-CMB       Doc 172    Filed 08/26/19 Entered 08/26/19 10:25:56         Desc Main
                                  Document      Page 2 of 8


        10.    Admitted. The January 29, 2018 Order of Court is a written document which

 speaks for itself.

        11.    It is admitted that the Debtor paid rent for November and December 2018.

 The remainder of this paragraph is denied and strict proof thereof is demanded.

        12.    The averments of this paragraph are denied to the extent that Movant’s

 characterization of the Notice of Default differs from its plains terms as the Notice of

 Default is a written document, which speaks for itself.

        13.    The averments of this paragraph are denied. By way of further response,

 following the Notice of Default dated February 21, 2019, the Debtor cured the alleged

 default by paying rent for January and February 2019. In light of the Debtor’s cure of the

 issues raised in the February 21, 2019 Notice of Default, the Movant was required under

 both the Lease and Ohio law, to send a subsequent Notice of Default prior to attempting

 to terminate the Lease for the alleged non-payment of April, May and June 2019 rent.

 See Movant’s Exhibit A, P.8, Paragraph 13. In fact, the invalid Termination Notice, which

 states that the Lease is being terminated for the failure to pay April, May and June 2019

 rent, implicitly admits that the issues raised in the February 21, 2019 Notice of Default

 (the January and February 2019 rent) had been cured. See Movant’s Exhibit C. As the

 Movant failed to send a subsequent notice of default after the cure of the issues raised in

 the February 21, 2019 Notice of Default and specifically failed to send any notice of default

 regarding the April, May and June 2019 rent, the attempted termination is invalid.

        Additionally, the attempted termination is invalid for another reason: the Debtor

 tendered the April, May and June 2019 rent payments prior to the issuance of the invalid

 Termination Notice. Copies of the April, May and June checks provided to Movant are



                                              2
Case 19-22715-CMB       Doc 172    Filed 08/26/19 Entered 08/26/19 10:25:56      Desc Main
                                  Document      Page 3 of 8


 collectively attached hereto as Exhibit A. Instead of cashing the April, May and June

 2019 rent checks, the Movant, in violation of Ohio landlord/tenant law, attempted to

 improperly terminate the Lease and deprive the Debtor of its property. See Cuyahoga

 River Assocs. P’ship v. MJK Corp., 1996 Ohio App. LEXIS 124; Showe Mgmt. Corp. v.

 Moore, 2009 Ohio App. LEXIS 1951.

        14.     It is denied that the termination is valid. By way of further response, the

 Debtor incorporates its response to paragraph 13.

        15.     Admitted.

        16.     The averments of this paragraph are conclusions of law for which no answer

 is required.

        17.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        18.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        19.     The averments of this paragraph are conclusions of law for which no answer

 is required.

        20.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        21.     The averments of this paragraph are conclusions of law for which no answer

 is required.



                                              3
Case 19-22715-CMB       Doc 172    Filed 08/26/19 Entered 08/26/19 10:25:56       Desc Main
                                  Document      Page 4 of 8


        22.     The averments of this paragraph are conclusions of law for which no answer

 is required.

        23.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        24.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        25.     The averments of this paragraph are conclusions of law for which no answer

 is required.

        26.     The averments of this paragraph are conclusions of law for which no answer

 is required.

        27.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        28.     The averments of this paragraph are denied to the extent that Movant’s

 characterization of the Motion for Appointment of Chapter 11 Trustee differs from its plain

 terms as the Motion for Appointment of Chapter 11 Trustee is a written document which

 speaks for itself. By way of further answer, the unverified allegation regarding William T.

 Kane in the Motion for Appointment of Chapter 11 Trustee has no bearing on the issue at

 hand. Additionally, the Debtor incorporates its response to paragraph 13.

        29.     Admitted. However, counsel for the Debtor will attempt to negotiate with

 Counsel for the movant prior to the hearing on this matter.



                                             4
Case 19-22715-CMB       Doc 172    Filed 08/26/19 Entered 08/26/19 10:25:56      Desc Main
                                  Document      Page 5 of 8


        30.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        31.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        32.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        33.     The averments of this paragraph are conclusions of law for which no answer

 is required.

        34.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        35.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        36.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.

        37.     The averments of this paragraph are conclusions of law for which no answer

 is required. By way of further response, the Debtor incorporates its response to paragraph

 13.



                                             5
Case 19-22715-CMB    Doc 172    Filed 08/26/19 Entered 08/26/19 10:25:56    Desc Main
                               Document      Page 6 of 8


       WHEREFORE, it is respectfully requested that this Honorable Court deny the

 Movant’s Motion.



                                              Respectfully Submitted,



 Date: August 26, 2019                        /s/ Robert O Lampl
                                              ROBERT O LAMPL
                                              PA I.D. #19809
                                              JOHN P. LACHER
                                              PA I.D. #62297
                                              DAVID L. FUCHS
                                              PA I.D. #205694
                                              RYAN J. COONEY
                                              PA I.D. #319213
                                              SY O. LAMPL
                                              PA I.D. #324741
                                              223 Fourth Avenue, 4th Fl.
                                              Pittsburgh, PA 15222
                                              (412) 392-0330 (phone)
                                              (412) 392-0335 (facsimile)
                                              Email: rlampl@lampllaw.com




                                          6
Case 19-22715-CMB       Doc 172    Filed 08/26/19 Entered 08/26/19 10:25:56   Desc Main
                                  Document      Page 7 of 8


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 5171 CAMPBELLS LAND CO., INC.,                 Bankruptcy No. 19-22715-CMB

              Debtor.                           Chapter 11

 ELHMURST PROPERTIES, INC.,                     Document No.

              Movant,                           Related to Doc. Nos. 130 & 132

       vs.                                      Hearing Date and Time:
                                                September 20, 2019 at 1:30 p.m.
 5171 CAMPBELLS LAND CO., INC.,

              Respondent.

                              CERTIFICATE OF SERVICE

       Robert O Lampl hereby certifies that on the 26th day of August, 2019, a true and

 correct copy of the within RESPONSE TO MOTION FOR RELIEF FROM THE

 AUTOMATIC STAY, was served upon the following (via Electronic Service and/or First-

 Class U. S. Mail):

 Office of the U.S. Trustee                     Aurelieus P Robleto
 1001 Liberty Avenue                            Renee Kuruce
 Suite 970                                      Robleto Kuruce, PLLC
 Pittsburgh, PA 15222                           6101 Penn Avenue, Suite 201
                                                Pittsburgh, PA 15222
                                                apr@robletolaw.com
                                                rmk@robletolaw.com




                                            7
Case 19-22715-CMB    Doc 172    Filed 08/26/19 Entered 08/26/19 10:25:56   Desc Main
                               Document      Page 8 of 8


 Date: August 26, 2019                       /s/ Robert O Lampl
                                             ROBERT O LAMPL
                                             PA I.D. #19809
                                             JOHN P. LACHER
                                             PA I.D. #62297
                                             DAVID L. FUCHS
                                             PA I.D. #205694
                                             RYAN J. COONEY
                                             PA I.D. #319213
                                             SY O. LAMPL
                                             PA I.D. #324741
                                             223 Fourth Avenue, 4th Fl.
                                             Pittsburgh, PA 15222
                                             (412) 392-0330 (phone)
                                             (412) 392-0335 (facsimile)
                                             Email: rlampl@lampllaw.com




                                         8
